DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 10 May 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1-20 are currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-19 of copending Application No. 16/438,427 anticipate or render obvious each of claims 1-20 of the instant application as demonstrated in the table below.
Instant Application
US Application No. 16/438,427
1. (Currently Amended) A document server, comprising:
storing one or more  instructions; and
a processor that when executing the one or more instructions is configured    to:



split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain;
detect a change to the document made by an authorized participant node of a plurality of participant nodes;
update a segment, of the plurality of segments, stored in the ledger based on the change to the document;

collect votes on the change to the document from the plurality of participant nodes; and
commit the updated segment to the blockchain based on the votes.

a processor of a document server;

receive a document from a document owner node, the document contains restricted access segments;
split the document into a plurality of ledger entries to be stored on a blockchain;

update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node;


commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and

send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  

is further configured to;
send a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  



3. The system of claim 1, wherein   the processor is further configured to;
determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

4. The system of claim 1, wherein   the processor is further configured to;
receive a consensus method for reconciliation of changes to the document from the document owner node.  


5. The system of claim 1, wherein the processor is further configured to;
assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

6. The system of claim 5, wherein the processor is further configured to;
record a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  

7. The system of claim 1, wherein   the processor is further configured to;
execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  


…
send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.  



2. The system of claim 1, wherein the instructions further cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


3. The system of claim 1, wherein the instructions further cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

4. The system of claim 3, wherein the instructions further cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


5. The system of claim 4, wherein the instructions further cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote.  

6. The system of claim 1, wherein the instructions further cause the processor to execute a smart contract to restrict access to the segments of the document.  






splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain;
detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes;
in the ledger based on the change to the document;
collecting, by the document server, votes on the change to the document from the plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  





9. The method of claim 8, further comprising: 
sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  

10. The method of claim 8, further comprising: 
determining, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments.  

11. The method of claim 8, further comprising: 
receiving a consensus method for reconciliation of changes to the document from the document owner node. 

12. The method of claim 8, further comprising: 
assigning participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  




: 
recording a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  

14. The method of claim 8, further comprising: 
executing a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node.  

15. A non-transitory computer readable medium comprising one or more instructions that when executed  by a processor of a server cause the processor to perform:


splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain;
detecting a change to the document made by an authorized participant node;
updating a segment of the plurality of segments stored on the ledger based on the change to the document;
collecting votes on the change to the document from a plurality of participant nodes; and
committing the updated segment to the blockchain based on the votes.  










16. The non-transitory computer readable medium of claim 15, wherein the one or more  instructionsz further cause the processor to perform:

sending  a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document.  

17. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
determining, for the plurality of the participant nodes,  view access and edit access for each segment of the plurality of segments.  

18. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
receiving  a consensus method for reconciliation of changes to the document from the document owner node.  


19. The non-transitory computer readable medium of claim 15, wherein the one or more  instructions further cause the processor to perform:
assigning  participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.  

20. The non-transitory computer readable medium of claim 19, wherein the one or more  instructions further cause the processor to perform:
recording  a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes.  


receiving, by a document server, a document from a document owner node, the document contains restricted access segments;
splitting, by the document server, the document into a plurality of ledger entries to be stored on a blockchain;

updating, by the document server, a ledger entry of the plurality of the ledger entries based on a proposed change to the 


committing, by the document server, the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.


8. A method, comprising:
…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  

9. The method of claim 8, further comprising determining view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  


10. The method of claim 8, further comprising determining a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

11. The method of claim 10, further comprising assigning participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  







13. The method of claim 8, further comprising executing a smart contract to restrict access to the segments of the document.  



15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
receiving a document from a document owner node, the document contains restricted access segments;
splitting the document into a plurality of ledger entries to be stored on a blockchain;

updating a ledger entry of the plurality of the ledger entries based on a proposed change to the document made by an authorized participant node;




committing the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  





15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
…
sending a notification to a set of participating nodes of the plurality of the participant nodes authorized to view the document.  

16. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes.  

17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner.  

18. The non-transitory computer readable medium of claim 17, further comprising instructions, that when read by the processor, cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner.  


19. The non-transitory computer readable medium of claim 18, further comprising instructions, that when read by the processor, cause the processor to generate a ledger entry that indicates rejection of the proposed change if .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: There is no antecedent basis for “the change to the document change.” Parent claims 5, 12, and 19 as amended recite “the change to the document 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 2017/0220815 A1), hereinafter Ansari.

As to claim 1, Ansari discloses a document server, comprising:
a memory storing one or more  instructions (Figs. 1, 4; [0017]; [0069]; [0083]); and
a processor that when executing the one or more instructions is configured (Figs. 1, 4; [0017]; [0069]) to:
split a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
update a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collect votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
commit the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).


As to claim 8, Ansari discloses a method, comprising:
splitting, by a document server, a document provided by a document owner node into a plurality of segments to be stored in a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting, by the document server, a change to the document made by an authorized participant node of a plurality of participant nodes ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating, by the document server, a segment, of the plurality of segments, stored in the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting, by the document server, votes on the change to the document from the plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claim 15, Ansari discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a server cause the processor to perform (Figs. 1, 4; [0017]; [0069]; [0083]):
splitting a document provided by a document owner node into a plurality of segments to be stored on a ledger of a blockchain ([0014]; [0055]; [0059], A document can be segmented into different portions, i.e. split into a plurality of segments, and encrypted using different keys to be stored as transactions in a blockchain ledger.);
detecting a change to the document made by an authorized participant node ([0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction.);
updating a segment of the plurality of segments stored on the ledger based on the change to the document ([0055]; [0061]; [0062]; Changes are detected by one or more editors, i.e. authorized participant nodes, and the document is updated in the blockchain as a transaction. An editor can only view portions encrypted with a key available to them, thus it is obvious the editor can only edit those same segments available to them. Furthermore, a document as a whole being edited will edit at least a segment. The claim does not limit to only a specific segment.);
collecting votes on the change to the document from a plurality of participant nodes ([0037]; [0061]; [0065], A submitter can specify a plurality of approvers required to sign, i.e. vote, on a document for release. Once a detected edit is sent to the approvers, they sign and approve or don’t approve, i.e. votes are collected.); and
committing the updated segment to the blockchain based on the votes ([0037]; [0067], Once the approvers have all signed and approved the document for release, the updated segment, along with all updated segments, are committed to the blockchain in a final transaction.).

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses sending a notification of the change to the document to a set of participant nodes, of the plurality of the participant nodes, authorized to view the document ([0061]; [0064], A set of approvers is sent a notification of the edit.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses determine, for the plurality of the participant nodes, view access and edit access for each segment of the plurality of segments ([0037]; [0044]; [0050]; [0055], Each participant node has view and edit access determined based on their role and whether they have been specified to edit (read/write) and approve (read). Access is determined when attempting to sign with private keys.).


As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses receive a consensus method for reconciliation of changes to the document from the document owner node ([0037], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors.).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Ansari discloses assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document ([0037]; [0064]; [0065], A submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized.).
 
As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. In addition, Ansari discloses record a ledger entry on the blockchain when a consensus on the change to the document change is not reached by the assigned participant nodes ([0046]; [0050]; [0065]; [0066], If an approver votes to reject, i.e. a consensus on the document change is not reached, then a blockchain transaction is generated. Any number of changes can obviously occur such as when a document change is rejected and sent back to an editor, thus resulting in changes to changes.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Ansari discloses execute a smart contract to restrict access to a segment, of the plurality of segments, identified by the document owner node ([0037], A submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval.).

Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 7-8 with respect to the double patenting rejections of claims 1-20 have been fully considered but are not persuasive. Double patenting rejections cannot be held in abeyance, “only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated” (MPEP §804(I)(A)(1). As no other arguments have been made, the double patenting rejections stand as set forth above.



(c)	Applicant’s arguments, see pages 8-9, with respect to the rejections of claims 1, 7, and 13 (15), under 35 USC §112(b), have been fully considered. Applicant is correct in that claim 13 was erroneously rejected instead of claim 15; Examiner thanks Applicant for recognizing the clear typographical error. In further review of the claims’ language, while the claims do not recite the actual step of storing the segments in the ledger of the blockchain, i.e. as indicated by the language “to be stored”, the step of storing could reasonably be performed by an entity outside the system of claim 1, or as a step not in the scope of claims 8 and 15. As such, the claims merely do not encompass the storing step, and as indicated by Applicant they are assumed already stored for use after splitting. As such, the rejections of 1-20 under 35 USC §112(b) have been withdrawn. 

(d)	Applicant’s arguments, see pages 9-12, with respect to the rejection of claim 1 under 35 USC §103, have been fully considered, but are not persuasive. 
(i) Applicant argues on pages 9-10 that Ansari does not disclose “collect votes on the change to the document from the plurality of participant node.” To support Applicant’s assertion, Applicant argues “that the mere disclosure that a certain number of approvers is required to approve a transaction does nor means that same thing as collecting votes of all the approvers, as would be required under the Examiner's interpretation of ANSARI. For example, if all participating nodes vote to reach a consensus. All it means is that a specified number of signatures is required. Applicants note that ANSARI does not even mention voting or consensus for approving a transaction” [emphasis added]. 
The claim does not require that “all participating nodes vote.” Rather, the claim states “collect votes on the change to the document from the plurality of participant nodes.” There is no requirement that each node vote, merely that votes are collected from that set, which could include collecting from less than all nodes so long as they are collected from the plurality of participant nodes. Furthermore, the claim does not place any requirements as to what “voting” is or when a “consensus” is reached, nor does Applicant’s specification provide an explicit and limiting definition to these terms. As such, they are given their broadest reasonable interpretation. Accordingly, as stated in the rejection of claim 1, a set of approvers signing or rejecting a document for release is interpreted as “voting” in the claim. Applicant has not made any rational argument as to how this is structurally any different than “voting” other than it’s a different word. An approver deciding to approve or reject is voting for or against the document changes. Finally, a consensus is reasonably interpreted as merely reaching an agreement. Accordingly, if the approvers approve the document for release, then an agreement, i.e. a consensus, has been reached by the approving nodes. Again, Applicant does not articulate how a document being released only when all approvers approve the document is different than the non-limiting “consensus” claimed other than indicating that the words are different.

It is unclear what Applicant is intending to accomplish with this argument. Assuming arguendo that Ansari did not disclose the “submitter can specify a plurality of approvers required to sign,” this is not a claimed element of claim 1, and does not preclude collecting votes from the approvers as recited in (d)(i) above. For this reason alone, Applicant’s argument is moot. Furthermore, Applicant argues uncited paragraph [0019], and then copies cited paragraphs [0061] and [0065] while neglecting cited paragraph [0037] from the rejection for this argument. For example, [0037] states, “The submitter also enters or specifies meta-data associated with the document and/or job. This may include, but is not limited to, whether an editor is needed for the job, the schedule at which the document is to be disseminated, the intended recipient(s) for the document, and/or the multi-signature (multi-sig) requirements for the smart contract (e.g., who is required to approve the finalized version of the document).” [Emphasis added]. Thus, Ansari explicitly states what was stated by Examiner in the office action in the cited portions for the limitation. The submitter is clearly, and explicitly, controlling actions of the system, and not just by approvers as erroneously argued by Applicant.
(iii) At pages 11-12, Applicant concludes the previous arguments stating “These portions of ANSARI does not disclose or suggest anything that corresponds to voting or to ‘[a] submitter ... [specifying ... a plurality of approvers required to sign’” and that claim 1 is patentable over Ansari accordingly. 
claimed argued feature of “collecting, by the document server, votes on the change to the document from a plurality of participant nodes.”

(e)	Applicant’s arguments, see page 12, with respect to the rejections of independent claims 8 and 15 under 35 USC §103, have been fully considered, but are not persuasive for at least the reasons set forth in (d) above with respect to independent claim 1, and also for the respective reasons set forth in the rejections of those claims above.

(f)	Applicant’s arguments, see page 12, with respect to the rejections of dependent claims 2-7, 9-14, and 16-20 under 35 USC §103, have been fully considered, but are not persuasive for at least the reasons set forth in (d) and (e) above with respect to independent claims 1, 8, and 15, and also for the respective reasons set forth in the rejections of those claims above.

(g)	Applicant’s arguments, see pages 12-13, with respect to the rejection of dependent claim 5 under 35 USC §103, have been fully considered but are not persuasive. 
(i)Applicant argues that [0037] and [0064] of Ansari does not disclose “assign participant nodes selected by the document owner node from the plurality of the participant nodes to vote on the change to the document.” Applicant then argues that like with previously argued in claim 1, [0037] of Ansari “discloses that the approver system 124 is controlled by approvers, not by the submitter.”

	(ii) Applicant argues that [0064] does not relate to voting and does not disclose the features of claim 1, focusing on the fact that the term “voting” does not appear without ever taking into account what “voting” means. As discussed with respect to claim 1 above, an approver deciding to approve or reject is voting for or against the document changes ([0064]-[0065]). While the term “voting” may not be used by Ansari, the reference nevertheless teachings “voting” as broadly required by the claim. The approver being assigned by the submitter, i.e. owner, as explicitly stated in [0037]. As such applicant’s arguments are not persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simons (US 2019/0281066 A1) discloses redacting portions of information recorded into a blockchain based on the access level associated with each portion and the access level of a requesting entity.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167